Citation Nr: 0710073	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  06-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
October 26, 2004.  

2.  Entitlement to an increased evaluation in excess of 50 
percent for PTSD from October 26, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to April 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which granted a 30 percent 
evaluation for PTSD effective February 17, 2004. 

The veteran submitted a statement, received on October 26, 
2004, indicating that he wished to apply for an increase in 
his service-connected PTSD, noting that he was recently 
assigned a 30 percent evaluation.  Although the RO treated 
this as a new claim, the Board will liberally construe the 
veteran's statement as a timely notice of disagreement (NOD).  
In a subsequent February 2005 rating decision, the RO granted 
a 50 percent evaluation for PTSD, effective on October 26, 
2004.  

The veteran testified at a January 2007 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issue of entitlement to a total rating based on 
individual unemployability is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to October 26, 2004, the veteran's PTSD is shown to 
result in occupational and social impairment with reduced 
reliability and productivity, due to symptoms such as 
circumstantial, circumlocutory, or stereotyped speech; 
impairment of memory; disturbances of motivation and mood; 
irritability; and difficulty in establishing and maintaining 
effective work and social relationships.

2.  From October 26, 2004, the veteran's PTSD has been shown 
result in occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood, due to such symptoms as obsess 
ional rituals; speech that is intermittently illogical, 
obscure, or irrelevant; depressed mood; impaired impulse 
control such as unprovoked irritability; and difficulty in 
adapting to stressful circumstances.  


CONCLUSIONS OF LAW

1.  Prior to October 26, 2004, the criteria for a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).

2.  From October 26, 2004, the criteria for a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
March 2004 and December 2004 letters, VA informed the veteran 
of the evidence necessary to substantiate his claim, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

A January 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Because the Board has 
granted the veteran's claim, and because the veteran has not 
contended that any deficiency resulted in prejudice in the 
adjudication of this appeal, the Board finds that any notice 
deficiency was harmless error.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The RO shall address any notice defect regarding effective 
dates when effectuating the award.    

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  However, because the Board has identified a 
rating decision on appeal that is earlier than that 
identified by the RO, a staged rating is for consideration in 
this case.  Because the RO issued a new rating decision in 
February 2005, granting an increased 50 percent evaluation 
effective October 26, 2004, the Board will evaluate the level 
of disability both prior to and from October 26, 2004.

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9411 (2006). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that prior to October 26, 2004, the veteran's 
overall disability picture is most consistent with a 50 
percent rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  The record shows that prior to October 26, 
2004, the veteran's symptoms have resulted in occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as circumstantial, 
circumlocutory, or stereotyped speech; impairment of memory; 
disturbances of motivation and mood; irritability; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

VA treatment records and VA examinations show that the 
veteran has a longstanding history of talking to himself and 
being irritable.  (See VA Treatment Records from May 2004 to 
November 2006).  The veteran's PTSD symptoms include chronic 
trouble with sleeping, depressive symptoms, and trouble with 
memory and concentration. Id.  VA treatment records and VA 
examinations do not reflect auditory or visual 
hallucinations, delusions, paranoia, psychosis, or suicidal 
or homicidal ideation.  Id. 

During a May 2004 VA examination, the veteran reported that 
he tried to keep to himself and avoid crowds.  He had 
numerous signs of hyperarousal with insomnia and increased 
irritability.  He reported having depression.  The veteran 
was tearful at time during his mental status examination.  
His mood was dysphoric and appropriate to content. Thought 
processes were goal-directed without any loosening of 
associations, tangentially or circumstantially.  He was alert 
and oriented to person, place, time, and recent event.  The 
veteran was assessed with PTSD and major depression, both 
chronic and severe.  The examiner stated that depression was 
at least as likely as not related to PTSD.  The veteran was 
assessed with a GAF of 49.

An August 2004 mental status examination reflects normal 
speech rate, rhythm, and volume.  The veteran's thought 
processes were tangential.  He had a full range of affect.  
His mood was described as fine.  The veteran was oriented to 
self, date, year, and president, but not to the day of the 
week.  Insight and judgment were fair. The veteran's 
diagnoses included dementia, likely Alzheimer's type, and 
PTSD.  He was assessed with a GAF score of 50.  The VA 
physician noted that in addition to signs and symptoms of 
dementia, the veteran had longstanding symptoms of PTSD.  The 
VA physician stated that these symptoms had not recently 
worsened and had never been treated in the past.  The veteran 
denied symptoms of depression although his wife and son 
identified him as depressed. 

May 2004 and August 2004 VA psychiatric evaluations assessed 
the veteran with GAF scores of 49 and 50 respectively, 
reflecting serious symptoms or any serious impairment in 
social, occupational or school functioning.  See DSM-IV at 
46-47.  The veteran's GAF scores of 49 and 50 are consistent 
with a 50 percent disability rating for PTSD with 
deficiencies in work and in maintaining social relationships.  
See Id.  

Prior to October 26, 2004, the Board finds a 70 percent 
evaluation for PTSD is not warranted.  Prior to October 26, 
2004, the veteran has not been shown to have deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  
The Board notes that the veteran has been shown to have 
difficulty in adapting to stressful circumstances, as 
described for a 70 percent evaluation; however, the Board 
finds that that prior to October 26, 2004, his symptomatology 
more closely resembles the criteria described for a 50 
percent evaluation.  Id. 

From October 26, 2004, the veteran's overall disability 
picture is most consistent with a 70 percent rating for PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  From 
October 26, 2004, the veteran's PTSD has been shown result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as obsessional rituals; speech 
that is intermittently illogical, obscure, or irrelevant; 
depression; impaired impulse control such as unprovoked 
irritability; and difficulty in adapting to stressful 
circumstances.  Id.

A January 2005 VA examination shows that the veteran's 
disability has increased in severity.  The examiner noted 
that the veteran's report was not reliable and was 
inconsistent; however, the veteran's family was able to 
provide more information about his psychopathology.  The 
examiner stated that due to some cognitive impairment, the 
veteran was defensive and denied some of the problems he was 
experiencing.  A mental status examination did not reveal any 
impairment of thought.  The veteran was oriented times three, 
but there was evidence of impairment of recent memory.  The 
veteran was obsessive and ritualistic.  His flow of speech 
was pressured and explosive.  There was no evidence of 
depression, but the veteran's wife indicated some impulsivity 
when he was angry.  The examiner stated that the veteran's 
PTSD was being complicated by an early development of some 
cognitive impairment.  The examiner stated, however, that 
there was clear evidence that the veteran's overall 
functioning was impaired by his ongoing PTSD, mostly by his 
irritability and inability to sleep.  The examiner stated 
that it became difficulty to clearly differentiate the 
impairment of PTSD and dementia; however, PTSD continued to 
impinge on the veteran's overall functioning.  The veteran 
was assessed with a GAF score of 35.

The veteran submitted a July 2005 letter from his VA 
psychiatrist, Dr. M.F.G.  Dr. M.F.G. stated that the 
veteran's symptoms included irritability and talking to 
himself and then flailing his arms while talking out loud.  
Dr. M.F.G. stated that the veteran could not adapt to changes 
in routine daily life.  The veteran had chronic insomnia.  He 
talked about the war all the time.  Dr. M.F.G. stated that 
these symptoms interfered with daily life in that the veteran 
constantly argued with his family and opposed any changes.  
He was easily irritated when any suggestions were made to 
address family problems.  Dr. M.F.G. stated that the veteran 
did have memory problems, but his irritability and opposition 
were related to PTSD.  He stated that the limitations imposed 
by PTSD were severe and that his symptoms continued to 
persist with the use of medications. 

The veteran's January 2005 VA examination and the July 2005 
letter from the veteran's VA psychiatrist reflect severe 
symptomatology due to PTSD.  Although the veteran was 
diagnosed with dementia, the VA examiner stated that it was 
difficult to clearly differentiate the impairment of PTSD and 
dementia.  The veteran's VA physician stated that PTSD 
symptoms interfered with daily live and the limitations 
imposed by PTSD were severe.  Because the medical evidence 
does not differentiate the veteran's level of impairment due 
to dementia versus PTSD, such signs and symptoms will be 
attributed to his PTSD.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  The veteran's January 
2005 VA examination assessed the veteran with a GAF score of 
35, reflecting some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  See DSM-IV at 46-47.  Thus, from October 26, 2004, the 
Board finds that an increased 70 percent evaluation is 
warranted for PTSD.  

The veteran has not been shown to exhibit symptoms due to 
PTSD such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, or for the veteran's own 
occupation or name, to warrant a 100 percent evaluation for 
PTSD. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that prior to October 26, 2004, the 
evidence supports a 50 percent rating for PTSD and from 
October 26, 2004, the evidence supports a 70 percent rating 
for PTSD.



ORDER

Prior to October 26, 2004, a 50 percent rating, but no more, 
is granted for PTSD subject to the law and regulations 
governing the payment of monetary benefits. 

From October 26, 2004, a 70 percent rating, but no more, is 
granted for PTSD subject to the law and regulations governing 
the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


